ORIGINAL                                                                           07/12/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0337



                                       OP 22-0337
                                                                           VILLD
 CHRISTOPHER P. MCKEEN,
                                                                            JUL 1 2 2022
                                                                          Bowen Greenwood
             Petitioner,                                                Clerk of Suprerne Court
                                                                             tate of Montana


       v.                                                           ORDER

 COMMANDER VALDEZ,

              Respondent.


       Christopher P. McKecn has filed a Petition for Writ of Habeas Corpus, indicating
that his incarceration is illegal because he was without representation of counsel after his
arraignment until the appointment or counsel on June 7, 2019. He contends that the Office
of State Public Defender -ultimately denied [himl counsel for 28 days in direct violation
of [§] 46-8-101(2)[, MCA] and Mont. Const. Art. 11 § 24." McKeen requests his release
from incarceration and that his case be dismissed with prejudice.
       McKeen is not entitled to his requests because he is not illegally incarcerated.
According to the court's register of actions, an attorney filed a Notice of Appearance on
June 7. 2019, noting that a different attorney was now acting on his behalf in the District
Court. Pursuant to Montana statutes, McKeen was not without counsel's representation
during the interim at question. Sections 46-8-101(1), and 47-1-104(4), MCA.
       Habeas corpus affords an applicant an opportunity to challenge collaterally the
legality of his present incarceration. Section 46-22-101(1), MCA; Lott v. State, 2006 MT
279, ¶ 14, 334 Mont. 270, 150 P.3d. 337. McKeen has appointed counsel to represent him
in District Court, and his incarceration is due to his pending matter that is awaiting
sentencing. He is not entitled to dismissal of the charges. Upon the issuance of final
judgments, he has the remedy of appeal. Section 46-20-104(1), MCA. Therefore,
      IT IS ORDERED that McKeen's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Jessica T.
Fehr, District Court Judge; Terry Halpin, Clerk of Court, Yellowstone County, under Cause
No. DC 2019-546; Sarah L. Hyde, Yellowstone County Deputy Attorney; Natashi Yasanthi
Hammack, Defense Counsel; counsel of record; and Christopher P. McKeen personally.
                   "V\-
    DATED this I      day of July, 2022.




                                                             Chief Justice




                                                               Justices




                                            2